DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/10/2020.
The amendments filed on 12/20/2020 have been entered. Applicant has cancelled claims 3-4 and 11-12, accordingly claims 1, 5, 6, 9, 13, and 14 remain pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“drive control unit” in claims 1, 5, and all dependents thereof;
"acquisition unit” in claim 1 and all dependents thereof;
“display control unit” in claim 1 and all dependents thereof;
“reception unit” in claims 1, 5, and all dependents thereof; and
“generation unit” in claims 1 and all dependents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Regarding the “drive control unit” the specification discloses “The functions of the various parts illustrated in FIG. 3 may be implemented with a general-purpose computer functioning as the control device 300.” ([0087] of the US PG Pub. version of the specification). Therefore, the means-plus-function limitation of “drive control unit” has been interpreted as computer (associated algorithm is provided in the form of a flow diagram in Figs. 3, 6-7 and in prose at least in [0029], [0054], [0058], [0062], [0065], [0071], [0079], [0081], [0084]-[0085], and [0087]), or any equivalents thereof in light of the specification.
Regarding the “acquisition unit” the specification discloses “The functions of the various parts illustrated in FIG. 3 may be implemented with a general-purpose computer functioning as 
Regarding the “display control unit” the specification discloses “The functions of the various parts illustrated in FIG. 3 may be implemented with a general-purpose computer functioning as the control device 300.” ([0087] of the US PG Pub. version of the specification). Therefore, the means-plus-function limitation of “display control unit” has been interpreted as computer (associated algorithm is provided in the form of a flow diagram in Figs. 3, 6-7 and in prose at least in [0027], [0052], [0057], [0067], and [0086]), or any equivalents thereof in light of the specification.
Regarding the “reception unit” the specification discloses “The functions of the various parts illustrated in FIG. 3 may be implemented with a general-purpose computer functioning as the control device 300.” ([0087] of the US PG Pub. version of the specification). Therefore, the means-plus-function limitation of “reception unit” has been interpreted as computer (associated algorithm is provided in the form of a flow diagram in Figs. 3, 6-7 and in prose at least in [0028], [0059], and [0079]-[0081]), or any equivalents thereof in light of the specification.
Regarding the “generation unit” the specification discloses “The functions of the various parts illustrated in FIG. 3 may be implemented with a general-purpose computer functioning as the control device 300.” ([0087] of the US PG Pub. version of the specification). Therefore, the means-plus-function limitation of “generation unit” has been interpreted as computer (associated algorithm is provided in the form of a flow diagram in Figs. 3, 6-7 and in prose at least in [0026], 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following rejection has been modified in view of applicant’s arguments and/or amendments. However, it is noted that the modification is only to clarify the rejections and to incorporate the amended limitations. The thrust of the rejection remains the same, and the reasons why the Applicant's arguments are not persuasive is discussed in the next section.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (US 2013/0216114, published August 22, 2013, hereinafter “Courtney”) in view of Nakano et al. (JP 2010-011964A, Toshiba Corp, January 21, 2010, Applicant submitted prior art via the IDS, hereinafter “Nakano”) and Suzuki et al. (US 2012/0215091, August 23, 2012, applicant submitted prior art, hereinafter “Suzuki”).
Regarding claim 1, Courtney discloses a control device (“control unit 165 and processing unit 205” and “composite computing system 220” [0105]; also see (220) in Fig. 1 and 2) comprising:
a drive control unit (“motor drive controller 180” [0101]) configured to control a drive that drives a probe inserted in a blood vessel to execute a first driving to perform a first measurement (“Control unit 165 includes first 170 and second 175 imaging modality controller subsystems to support the multimodal imaging devices”[ 0098]; “Embodiments of the present disclosure provide systems and methods for improving the ability to identify and/or collect data from vessels and other tissues with intraluminal probes capable of collecting data using two or more imaging modalities” [0035]) using a first signal transceiver on the probe (“ultrasound transducer” [0077] also see [0069], [0087], and [0090]) and a second driving to perform a second measurement using a second signal transceiver on the probe (“optical emitter” [0077], also see [0065]);
an acquisition unit (“processing unit 205” [0105]) configured to acquire a first signal measured using the first signal transceiver on the probe during the first driving (“In step 300, a multimodal imaging probe, such as imaging probe 105 in FIG. 1, is inserted into a lumen for obtaining images with a first imaging modality” [0115], also see (300) in Fig. 6 and [0154]; “In step 400, after having positioned the imaging probe at an initial location, one or more images are obtained using the first imaging modality.” [0158], also see (400) in Fig. 7), information indicating a position of the first signal transceiver when the first signal is obtained (“position sensing subsystem” [0097]; “position sensing”  [0116]-[0118]), a second signal (“step 330 for imaging the region of interest using the second imaging modality” [0137], also see [0133], [0139], [0147]  and (330) in Fig. 6; “the secondary imaging modality is employed in step 440 to obtain images at the current position.” [0159] and (440) in Fig. 7), and information indicating a position of the second signal transceiver when the second signal is obtained (“position sensing subsystem” [0097]; “position sensing” [0116]-[0118] also see “position sensor data” [0146]); and
a display control unit (“Processing unit 205 may also be interfaced with display and user interface 225 for either real time display or display of data at a time later than the time at which imaging data is acquired.” [0105]) configured to control a display to display a first vascular image at a first intravascular position obtained from the first measurement during the first driving using the first signal transceiver, and a second vascular image at the first intravascular position obtained from the second measurement during the second driving using the second signal transceiver (“display of information acquired by both imaging methods” [0112]; “cross-correlation” [0136]-[0137]; Fig. 7 and paras [0158]-[0159] showing that images are obtained from a first imaging modality at an “initial location” [first intravascular position] and then in step 440” images are obtained from the second imaging modality at the “current location” which is the same location of the image obtained from the first imaging modality; also see “imaging of…the cardiovascular system (including coronary, peripheral and neurological vasculature)” [0177]), the second measurement taking place after the first measurement (see steps 400 [first measurement] and 440 [second measurement] in Fig. 7 and associated paras showing that the second measurement occurs after the first measurement);
(“display and user interface 225” [0105], also see (225) in Figs. 1 and 2) configured to receive a designation of a measurement range during or after a first driving (“regions of interest may be manually defined by a user or operator by reviewing the results of images obtained via the first translation (e.g. pullback) operation” [0129]; also see steps (400)-(420) in Fig. 7 and [0158]-[0160]),
wherein the second signal transceiver is configured to perform the second measurement within the measurement range during the second driving (“Having selected the regions of interest for imaging via the second imaging modality (either automatically or via user intervention), a second pullback operation is then performed to image the selected regions of interest. This operation may be performed according to a number of embodiments, as further disclosed below.” [0133]),
wherein the reception unit is configured to receive the designation of the measurement range from a user on a vascular sectional image (“regions of interest may be manually defined by a user or operator by reviewing the results of images obtained via the first translation (e.g. pullback) operation” [0129]); “sector images”, “well delineated border between the vessel wall and the lumen” [0147]),
wherein the acquisition unit is configured to additionally acquire information indicating a rotational angle direction of transmission by the first and second signal transceivers when the first and second signals are obtained while the probe is being rotated (“Additional sensor subsystems may be incorporated as components of the driver and adapter unit 140, such as a position sensing subsystem 150, for example to sense the angle of rotation of a rotary component within imaging probe 110 and/or the longitudinal position of imaging assembly 110.” [0097], Fig. 1 and corresponding description).
simultaneously display the first and second vascular images, which are cross- sectional images, such that a vascular inner wall is displayed in a same rotational angle direction when viewed from the position of the first and second signal transceivers on the display. 
However, Nakano teaches, in the same field of endeavor, wherein the display control unit is configured to control the display to simultaneously display the first and second vascular images, which are cross-sectional images (“The sectional image parallel display control unit 106 of interest displays the VH-IVUS focused cross-sectional image and the OCT focused cross-sectional image on a display device side by side.” [0018]), such that a vascular inner wall is displayed in a same rotational angle direction (“When the rotation of an image is performed on one of 2 focused cross-sectional images displayed in parallel, the cross-sectional image rotation interlocking unit 208 calculates a rotation angle and rotates the other attention cross-sectional image so as to have the same angle.” [0026]) when viewed from the position of the first and second signal transceivers on the display (“cross-sectional image alignment between the VH-IVUS image and the OCT image [...] the cross-sectional position is the same” [0013]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Courtney with wherein the display control unit is configured to control the display to simultaneously display the first and second vascular images, which are cross-sectional images, such that a vascular inner wall is displayed in a same rotational angle direction when viewed from the position of the first and 
Although Courtney discloses a vascular sectional image and receiving the designation of the measurement range on said image, as cited above, Courtney does not disclose the vascular sectional image being a vascular axial sectional image. Therefore, Courtney fails to disclose a generation unit configured to generate a vascular axial sectional image of the blood vessel based on the first signal from the first signal transceiver, wherein the display control unit is configured to control the display to display the vascular axial sectional image.
However, Suzuki teaches, in the same field of endeavor, a generation unit configured to generate a vascular axial sectional image of the blood vessel based on the first signal from the first signal transceiver, wherein the display control unit is configured to control the display to display the vascular axial sectional image (“longitudinal-sectional image 616” [0131], also see Fig. 7, 9, 12, and corresponding paras; Examiner additionally notes that in e.g. Fig. 9, a display area with the vascular axial sectional image includes an indicator that allows for user selection along the axial direction).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the claimed invention of Courtney with a generation unit configured to generate a vascular axial sectional image of the blood vessel based on the first signal from the first signal transceiver, wherein the display control unit is configured to control the display to display the vascular axial sectional image as taught by Suzuki in order to allow a user to select positions along the axial direction for further inspection ([0135]-[0140] of Suzuki).
(“In step 400, after having positioned the imaging probe at an initial location, one or more images are obtained using the first imaging modality… If, however, in step 420, the current position is not deemed to correspond to a region of interest, steps 430 and 440 are bypassed, and step 450 is executed by translating the imaging probe to a new position” [0158]-[0160]), the drive control unit is configured to control the drive to stop the first driving, execute the second driving (“The aforementioned real-time method is either performed in a stop-start manner, as disclosed, where the imaging probe is at rest when medium displacement and secondary imaging steps are performed” [0160]), and then resume the first driving (“The imaging probe is then translated to a new position in step 450, and the process is repeated according to step 460.” [0159] also see Fig. 7).
Regarding claim 6, Courtney discloses wherein the first signal transceiver is an ultrasound signal transceiver and the second signal transceiver is an optical signal transceiver (“The example imaging probe incorporates both ultrasound (e.g. IVUS) and optical (e.g. OCT) modalities into a single catheter assembly for multimodal imaging.” [0069]; “ultrasound transducer”, “optical emitter” [0077]).

Regarding claim 9, Courtney discloses an operation method (“Embodiments of the present disclosure provide systems and methods for improving the ability to identify and/or collect data from vessels and other tissues with intraluminal probes capable of collecting data using two or more imaging modalities” [0035]) of a control device (“control unit 165 and processing unit 205” and “composite computing system 220” [0105]; also see (220) in Fig. 1 and 2), comprising:
a first driving control step of transmitting a first control signal to a drive for driving a probe inserted in a blood vessel to execute a first driving to perform a first measurement (“motor drive controller 180” [0101] also see [0096]; “Control unit 165 includes first 170 and second 175 imaging modality controller subsystems to support the multimodal imaging devices”[ 0098]; “Embodiments of the present disclosure provide systems and methods for improving the ability to identify and/or collect data from vessels and other tissues with intraluminal probes capable of collecting data using two or more imaging modalities” [0035]) using a first signal transceiver on the probe (“ultrasound transducer” [0077] also see [0069], [0087], and [0090]);
a first acquisition step of acquiring a first signal measured using the first signal transceiver on the probe during the first driving (“In step 300, a multimodal imaging probe, such as imaging probe 105 in FIG. 1, is inserted into a lumen for obtaining images with a first imaging modality” [0115], also see (300) in Fig. 6 and [0154]; “In step 400, after having positioned the imaging probe at an initial location, one or more images are obtained using the first imaging modality.” [0158], also see (400) in Fig. 7), and information indicating a position of the first signal transceiver when the first signal is obtained (“position sensing subsystem” [0097]; “position sensing” [0116]-[0118]);
a second driving control step of transmitting a second control signal to the drive to execute a second driving to perform a second measurement (“Control unit 165 includes first 170 and second 175 imaging modality controller subsystems to support the multimodal imaging devices”[ 0098]; “Embodiments of the present disclosure provide systems and methods for improving the ability to identify and/or collect data from vessels and other tissues with intraluminal probes capable of collecting data using two or more imaging modalities” [0035])  using a second signal transceiver on the probe (“optical emitter” [0077], also see [0065]);
a second acquisition step of acquiring a second signal measured using the second signal transceiver on the probe during the second driving (“step 330 for imaging the region of interest using the second imaging modality” [0137], also see [0133], [0139], [0147] and (330) in Fig. 6; “the secondary imaging modality is employed in step 440 to obtain images at the current position.” [0159] and (440) in Fig. 7), and information indicating a position of the second signal transceiver when the second signal is obtained (“position sensing subsystem” [0097]; “position sensing” [0116]-[0118] also see “position sensor data” [0146]); 
a display control step (“Processing unit 205 may also be interfaced with display and user interface 225 for either real time display or display of data at a time later than the time at which imaging data is acquired.” [0105]) of controlling a display to display a first vascular image at a first intravascular position obtained from the first measurement during the first driving using the first signal transceiver and a second vascular image at the first intravascular position obtained from the second measurement during the second driving using the second signal transceiver (“display of information acquired by both imaging methods” [0112]; “cross-correlation” [0136]-[0137]; Fig. 7 and paras [0158]-[0159] showing that images are obtained from a first imaging modality at an “initial location” [first intravascular position] and then in step 440” images are obtained from the second imaging modality at the “current location” which is the same location of the image obtained from the first imaging modality; also see “imaging of…the cardiovascular system (including coronary, peripheral and neurological vasculature)” [0177]), the second measurement taking place after the first measurement (see steps 400 [first measurement] and 440 [second measurement] in Fig. 7 and associated paras showing that the second measurement occurs after the first measurement),
a third acquisition step of acquiring information indicating a rotational angle direction of transmission by the first and second signal transceivers when the first and second signals are obtained while the probe is being rotated (“Additional sensor subsystems may be incorporated as components of the driver and adapter unit 140, such as a position sensing subsystem 150, for example to sense the angle of rotation of a rotary component within imaging probe 110 and/or the longitudinal position of imaging assembly 110.” [0097], Fig. 1 and corresponding description),
a reception step of receiving a designation of a measurement range during or after the first driving (“regions of interest may be manually defined by a user or operator by reviewing the results of images obtained via the first translation (e.g. pullback) operation” [0129]; also see steps (400)-(420) in Fig. 7 and [0158]-[0160]),
wherein the second signal transceiver is configured to perform the second measurement within the designated measurement range during the second driving (“Having selected the regions of interest for imaging via the second imaging modality (either automatically or via user intervention), a second pullback operation is then performed to image the selected regions of interest. This operation may be performed according to a number of embodiments, as further disclosed below.” [0133]),
wherein the reception step receives the designation of the measurement range from a user on a vascular sectional image (“regions of interest may be manually defined by a user or operator by reviewing the results of images obtained via the first translation (e.g. pullback) operation” [0129]); “sector images”, “well delineated border between the vessel wall and the lumen” [0147]).
While Courtney discloses acquiring and displaying images from both modalities, which are cross-sectional images, as cited above, Courtney fails to disclose wherein the display control step controls the display to simultaneously display the first and second vascular images, which are cross-sectional images, such that a vascular inner wall is displayed in a same rotational angle direction when viewed from the position of the first and second signal transceivers on the display. 
However, Nakano teaches, in the same field of endeavor, wherein the display control step controls the display to simultaneously display the first and second vascular images, which are cross-sectional images (“The sectional image parallel display control unit 106 of interest displays the VH-IVUS focused cross-sectional image and the OCT focused cross-sectional image on a display device side by side.” [0018]), such that a vascular inner wall is displayed in a same rotational angle direction (“When the rotation of an image is performed on one of 2 focused cross-sectional images displayed in parallel, the cross-sectional image rotation interlocking unit 208 calculates a rotation angle and rotates the other attention cross-sectional image so as to have the same angle.” [0026]) when viewed from the position of the first and second signal transceivers on the display (“cross-sectional image alignment between the VH-IVUS image and the OCT image [...] the cross-sectional position is the same” [0013]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Courtney with wherein the display control step controls the display to simultaneously display the first and second vascular in a same rotational angle direction when viewed from the position of the first and second signal transceivers on the display as taught by Nakano in order to allow a user to efficiently and uniformly manipulate both images at the same time when analyzing particular regions of interest, e.g. plaque, that aid in the diagnosis of vascular disease ([0023] of Nakano).
Although Courtney discloses a vascular sectional image and receiving the designation of the measurement range on said image, as cited above, Courtney does not disclose the vascular sectional image being a vascular axial sectional image. Therefore, Courtney fails to disclose a generation step of generating a vascular axial sectional image of the blood vessel based on the first signal from the first signal transceiver, wherein the display control step controls the display to display the vascular axial sectional image.
However, Suzuki teaches, in the same field of endeavor, a generation step of generating a vascular axial sectional image of the blood vessel based on the first signal from the first signal transceiver, wherein the display control step controls the display to display the vascular axial sectional image (“longitudinal-sectional image 616” [0131], also see Fig. 7, 9, 12, and corresponding paras; Examiner additionally notes that in e.g. Fig. 9, a display area with the vascular axial sectional image includes an indicator that allows for user selection along the axial direction).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the claimed invention of Courtney with a generation step of generating a vascular axial sectional image of the blood vessel based on the first signal from the first signal transceiver, wherein the display control step controls the display axial sectional image as taught by Suzuki in order to allow a user to select positions along the axial direction for further inspection ([0135]-[0140] of Suzuki).

Regarding claim 13, Courtney discloses wherein, when the designation of the measurement range is received when the first signal transceiver is at a second position during the first driving (“In step 400, after having positioned the imaging probe at an initial location, one or more images are obtained using the first imaging modality… If, however, in step 420, the current position is not deemed to correspond to a region of interest, steps 430 and 440 are bypassed, and step 450 is executed by translating the imaging probe to a new position” [0158]-[0160]), the drive control step controls the drive to stop the first driving, execute the second driving (“The aforementioned real-time method is either performed in a stop-start manner, as disclosed, where the imaging probe is at rest when medium displacement and secondary imaging steps are performed” [0160]), and then resume the first driving (“The imaging probe is then translated to a new position in step 450, and the process is repeated according to step 460.” [0159] also see Fig. 7).
Regarding claim 14, Courtney discloses wherein the first signal transceiver is an ultrasound signal transceiver and the second signal transceiver is an optical signal transceiver (“The example imaging probe incorporates both ultrasound (e.g. IVUS) and optical (e.g. OCT) modalities into a single catheter assembly for multimodal imaging.” [0069]; “ultrasound transducer”, “optical emitter” [0077]).

Response to Arguments
Applicant's arguments filed 12/10/ 2020 have been fully considered but they are not persuasive. 
Applicant argues that “Suzuki does not say anything about designating a range of a second driving based on a designation by a user on the image [...]”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Specifically, Examiner notes that primary reference Courtney discloses a vascular sectional image and receiving the designation of the measurement range from a user on said image, as shown above in more detail. Courtney merely fails to disclose the vascular sectional image being a vascular axial sectional image. With respect to this claimed limitation, Suzuki was merely relied upon to teach the vascular axial sectional image. Examiner also notes that Suzuki additionally teaches an indicator that allows for user selection along the axial direction in e.g. Fig. 9, re-produced below, and corresponding description.

    PNG
    media_image1.png
    375
    492
    media_image1.png
    Greyscale


Paragraph [0129] of Courtney states: 
[0129] ...“it is further contemplated that regions of interest may be manually defined by a user or operator by reviewing the results of images obtained via the first translation (e.g. pullback) operation, and selecting regions of interest for a second automated or semi-automated secondary translation operation in which the regions of interest are imaged via the secondary imaging modality while performing medium displacement operations, as further described below.”

Additionally, Examiner notes that paragraph [0147] was cited to show that Courtney discloses that the “images” in paragraph [0129] include vascular sectional images. Further, the alleged ‘automated process’ that Applicant references is allegedly described in  paragraph [0147] is related to image processing and not the designation of the measurement range disclosed in [0129]. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. ”designating a range of a second driving based on a designation by a user on the image”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Therefore, Courtney does in fact disclose receiving the designation of the measurement range from a user on a vascular sectional image. 
Applicant further argues that Nakano allegedly does suggest use of an axial cross-sectional image. In response, Examiner notes that Nakano was not relied upon to teach or suggest the use on an axial cross-sectional image.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/           Primary Examiner, Art Unit 3793